          Case 3:18-cv-07038-JST Document 13 Filed 03/01/19 Page 1 of 2




 1 Aaron S. Jacobs (Cal. State Bar No. 214953)
   ajacobs@princelobel.com
 2 James J. Foster
   jfoster@princelobel.com
 3 PRINCE LOBEL TYE LLP
   One International Place, Suite 3700
 4 Boston, MA 02110
   617-456-8000
 5
   Matthew D. Vella (Cal. State Bar No. 314548)
 6 mvella@princelobel.com
   PRINCE LOBEL TYE LLP
 7 410 Broadway Avenue, Suite 180
   Laguna Beach, CA 92651
 8
   Attorneys for Plaintiff
 9

10                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
11
                                      SAN FRANCISCO DIVISION
12

13 UNILOC 2017 LLC,                             )       Case No.: 3:18-cv-07038-JST
                                                )
14         Plaintiff,                           )
                                                )       PLAINTIFF’S ADMINISTRATIVE MOTION
15 v.                                           )       TO CONTINUE THE INITIAL CASE
                                                )       MANAGEMENT CONFERENCE
16 BOX, INC.,                                   )
                                                )
17         Defendant.                           )

18
19         Uniloc 2017 LLC (“Uniloc”) files this administrative motion to continue the March 20,

20 2019, initial case management conference in this action.

21         Box was served on February 27, 2019, and Box’s counsel has not yet made an appearance.

22 So, it would be premature to hold an Initial Case Management Conference on March 20, 2019. As

23 such, Uniloc respectfully requests that the Initial Case Management Conference be rescheduled to

24 May 1, 2019, by which time Box’s counsel will have made an appearance in this case and Box will

25 have responded to the Complaint.

26
27

28
                                                    1
      PLAINTIFF’S ADMINISTRATIVE MOTION TO CONTINUE THE INITIAL CASE MANAGEMENT CONFERENCE
     3150340.v1
         Case 3:18-cv-07038-JST Document 13 Filed 03/01/19 Page 2 of 2




 1 Date: March 1, 2019                    Respectfully submitted,
 2
                                          /s/ Aaron S. Jacobs
 3                                        Aaron S. Jacobs (Cal. State Bar No. 214953)
                                          ajacobs@princelobel.com
 4                                        James J. Foster
                                          jfoster@princelobel.com
 5                                        PRINCE LOBEL TYE LLP
 6                                        One International Place, Suite 3700
                                          Boston, MA 02110
 7                                        617-456-8000

 8                                        Matthew D. Vella (Cal. State Bar No. 314548)
                                          mvella@princelobel.com
 9
                                          PRINCE LOBEL TYE LLP
10                                        410 Broadway Avenue, Suite 180
                                          Laguna Beach, CA 92651
11
                                          ATTORNEYS FOR THE PLAINTIFF
12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                                                2
     PLAINTIFF’S ADMINISTRATIVE MOTION TO CONTINUE THE INITIAL CASE MANAGEMENT CONFERENCE
